                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


MID-STATE AUTOMOTIVE, INC., et al.,

                           Plaintiffs,

v.                                             CIVIL ACTION NO. 2:19-cv-00407

HARCO NATIONAL INSURANCE CO.

                           Defendant.


                     MEMORANDUM OPINION AND ORDER

      Pending before the court is Defendant Harco National Insurance Company’s

Motion to Compel Appraisal. [ECF No. 26]. For the reasons that follow, the Motion

is DENIED.

      Defendant Harco National Insurance Company (“Harco”) brought the current

action against Plaintiffs seeking enforcement of its contractual right to have a portion

of the current dispute resolved by an appraisal panel. Plaintiffs obtained insurance

coverage from Harco, a Commercial – Special Form insurance policy, number

CPP000654101 (“the Policy”), and submitted a property insurance claim. The Policy

provides that if the parties disagree over the amount of loss, “either may make

written demand for an appraisal of the loss.” Ex. 1 [ECF No. 28-1]. The Policy also

states that Harco will pay Plaintiffs when they have either reached an agreement or

an appraisal award has been made. Ex. 2 [ECF No. 28-2]. On July 31, 2019, Harco

demanded appraisal of Plaintiffs’ business interruption and extra expense claims.
Def. Mem. Mot. Compel [ECF No. 27]. Plaintiffs considered the appraisal demand

and rejected it. Id. Harco then proceeded to file a motion with this Court compelling

appraisal.

      The litigation here is essentially a breach of contract claim—Harco is alleging

Plaintiffs breached the insurance contract between them by refusing to comply with

the appraisal provisions. However, instead of Harco pursuing a remedy at law, Harco

is demanding injunctive relief and asks this Court to order Plaintiffs to perform on

the contract.

      It is a well-established principle of law that specific performance “is not a

matter of right in either party, but rests in the sound discretion of the court, to be

determined from all the facts and circumstances of the case.” Safeco Ins. Co. of Am.

v. Mountaineer Grading Co., No. 2:10-CV-01301, 2012 WL 830158, at *10 (S.D.W. Va.

Mar. 9, 2012) (quoting Brand v. Lowther, 285 S.E.2d 474, 479 (W. Va. 1981)). Specific

performance is “an extraordinary act of grace on the part of the court, to be granted

only where the plaintiff makes out his case fully, and there is not only no actual fraud

or mistake, but there is no hardship or oppression, even though these do not amount

to legal or equitable wrong.” Id. The party seeking specific performance must

establish that it is entitled to specific performance by a clear preponderance of the

evidence. Id. Notably, a party is not entitled to specific performance if there is an

adequate remedy at law. Mann v. Golub, 389 S.E.2d 734, 737 n.11 (W. Va. 1989).

Although some jurisdictions treat appraisal similarly to arbitration, West Virginia

has stated that it is “reluctant to apply our arbitration law to an insurance
                                      2
policy appraisal provision that is neither mandatory nor the exclusive remedy for

settling casualty losses.” Smithson v. U.S. Fid. & Guar. Co., 411 S.E.2d 850, 857 (W.

Va. 1991).

      In this case, Harco is the party seeking specific performance of the contract,

and   thus    it   bears    the     burden   of     establishing   that    it   is   entitled

to specific performance by a preponderance of the evidence. See Brand, 285 S.E.2d at

479. However, Harco has failed to offer any evidence demonstrating why its remedies

at law are inadequate. Harco only asserts that Plaintiffs failed to perform under the

appraisal    provision     of     the   contract,    and     therefore    it    is   entitled

to specific performance.

      Thus, the Court FINDS that Harco failed to demonstrate by a preponderance

of the evidence that it is entitled to specific performance. Accordingly, Defendant’s

Motion to Compel Appraisal [ECF No. 26] is DENIED. The court DIRECTS the Clerk

to send a copy of this Order to counsel of record and any unrepresented party.

                                          ENTER:           January 22, 2020




                                             3
